Fourth Court of Appeals
                                   San Antonio, Texas

                                         JUDGMENT
                                      No. 04-19-00138-CV

                         IN THE INTEREST OF E.D.D., III, a Child

                  From the 408th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2017PA02283
                          Honorable Martha Tanner, Judge Presiding

        BEFORE JUSTICE MARTINEZ, JUSTICE ALVAREZ, AND JUSTICE RIOS

       In accordance with this court’s opinion of this date, the trial court’s Order of Termination
is AFFIRMED. Counsel’s motion to withdraw is DENIED. It is ORDERED that no costs be
assessed against appellant in relation to this appeal because appellant qualifies as indigent under
TEX. R. APP. P. 20.

       SIGNED August 7, 2019.


                                                 _____________________________
                                                 Irene Rios, Justice